United States Department of Labor
Employees’ Compensation Appeals Board
________________________________________
D.C., Appellant
and
DEPARTMENT OF COMMERCE,
DECENNIAL CENSUS, Dallas, TX, Employer
________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-831
Issued: September 11, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

JURISDICTION
On March 5, 2012 appellant, through her attorney, filed a timely appeal from the
February 2, 2012 Office of Workers’ Compensation Programs’ (OWCP) wage-earning capacity
determination. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly determined the constructed position of a
receptionist again represented her wage-earning capacity effective August 5, 2011.
FACTUAL HISTORY
This case has previously been on appeal before the Board.2 In a December 20, 2010
decision, the Board found that OWCP met its burden of proof to establish that the constructed
1

5 U.S.C. § 8101 et seq.

2

Docket No. 10-582 (issued December 20, 2010).

position of receptionist reflected appellant’s wage-earning capacity effective June 9, 2009. The
facts and history contained in the prior appeal are incorporated by reference.
OWCP accepted a recurrence due to a May 25, 2010 surgery for a right total knee
replacement and was totally disabled. Appellant received appropriate compensation and
benefits.
On January 20, 2011 OWCP referred appellant for a second opinion, along with a
statement of accepted facts, a set of questions and the medical record to Dr. Emmanuel Obianwu,
a Board-certified orthopedic surgeon.
In a report dated February 11, 2011, Dr. Obianwu described appellant’s history of injury
and treatment and examined appellant. Regarding the right knee, he determined that it got stuck
in position, especially when she woke up in the morning, the right knee was still painful, despite
the total knee arthroplasty and there was discomfort present medially and laterally and nothing
helped her pain. Dr. Obianwu advised that appellant related that she had pain in her low back,
neck and discomfort on both sides which spread into both shoulder blades and there was no
involvement of the upper extremities and there was no paresthesias and numbness of the fingers.
He examined her and determined that she had full extension of the right knee, flexion of 95
degrees, no warmth, swelling, instability or tenderness and the Lachman’s test was negative.
Dr. Obianwu further noted that while sitting, appellant could bring both lower extremities up so
that the hips were flexed at 90 degrees and the knees were fully extended and that she could
maintain this position for some time. He determined that the only residual he attributed to the
work injury was a right total knee arthroplasty and the prognosis was excellent as there appeared
to be no need for ongoing treatment due to the work injury. Dr. Obianwu diagnosed posttraumatic osteoarthritis of the right knee, right total knee arthroplasty, normal cervical spine,
normal lumbar spine, no evidence of cervical radiculopathy and abnormal illness behavior. He
advised that appellant reached maximum improvement in January 2011, six months after her
surgery. Regarding her ability to work as a receptionist, Dr. Obianwu indicated that her
restrictions were permanent and included no walking and no more than a half hour of standing.
He opined that appellant was capable of sedentary work for eight hours daily.
In a March 7, 2011 report, Dr. Jeffrey Shapiro, a Board-certified orthopedic surgeon,
noted that for the right knee appellant was 10 months status post right total knee arthroplasty and
continued to complain of pain. He examined her right knee and determined that she had a wellhealed surgical incision, no joint effusion, full knee extension and 120 degrees of flexion.
Dr. Shapiro also noted that appellant had good stability to varus and valgus stress at 0, 30 and 90
degrees of flexion. He reviewed right knee x-rays that showed maintenance position of all
prosthetic components and determined that she had no objective findings to substantiate her
complaints of continued pain. Dr. Shapiro advised that appellant related that she was walking
with difficulty and had back pain. He recommended physical therapy.
On March 22, 2011 OWCP notified appellant that it proposed to reduce her compensation
for wage loss due to her accepted injury. It found that the factual and medical evidence
established that she was no longer totally disabled for work but was instead partially disabled
and she had the capacity to earn wages as a receptionist at the rate of $440.80 a week. OWCP
provided appellant 30 days to submit evidence or argument concerning her ability to earn wages.

2

OWCP provided a calculation sheet regarding appellant’s salary. It indicated that her pay
rate when injured on August 3, 2000 was $257.81 a week; the current adjusted pay rate for her
job on the date of injury was $347.42 a week, she was currently capable of earning $440.80 a
week, the pay rate for a receptionist. OWCP determined that appellant had no loss of
wage-earning capacity. It concluded that based upon a three-fourths compensation rate, her
compensation would be $0.00 a week or $0.00 every four weeks. Appellant was provided 30
days to submit additional evidence or argument in support of any objection to the proposed
reduction.
In a March 30, 2011 work capacity evaluation, Dr. Shapiro indicated that appellant could
work from June 24 to December 24, 2011 with restrictions that included: no prolonged standing
or walking, no operating a motor vehicle, no squatting, kneeling or climbing.
In a letter dated April 25, 2011, OWCP advised Dr. Shapiro that it had received his
March 7, 2011 medical report in which he found no complaints of pain or objective findings. It
also noted that he provided a March 30, 2011 work capacity form stating that from June 23 to
December 24, 2011, appellant had restrictions of no prolonged standing or walking, no operating
a motor vehicle, no squatting, kneeling or climbing. OWCP requested that Dr. Shapiro review
the enclosed job description for a receptionist and provide an opinion as to whether appellant
was currently capable of performing the position. No response was received.
In an April 18, 2011 disability certificate, Dr. Shapiro opined that appellant was unable to
work.
In a letter dated May 13, 2011, OWCP advised appellant that a conflict of medical
opinion had arisen between her physician, Dr. Shapiro, who advised that she was unable to work
at all, and Dr. Obianwu, who advised that she was able to work with restrictions.
On June 7, 2011 OWCP referred appellant along with a statement of accepted facts, and
the medical record to Dr. Marty Kosinski, a Board-certified orthopedic surgeon, for an impartial
medical evaluation to resolve the conflict in opinion between appellant’s physician, Dr. Shapiro
and Dr. Obianwu, the second opinion physician, regarding the physical limitations/restrictions
imposed by residuals of her work injury.
In a June 15, 2011 report, Dr. Shapiro advised OWCP that he had reviewed the job
description for a receptionist. He opined that apart from her complaints of chronic pain,
appellant should be able to perform this position.
In a June 20, 2011 report, Dr. Kosinski noted appellant’s history of injury and treatment
and examined her. He further noted that she complained of pain on the lateral side of the knee,
that she had diminished sensation on the skin lateral to the incision which was standard
occurrence after a total knee arthroplasty. Furthermore, Dr. Kosinski indicated that appellant
moved deliberately getting on and off the foot stool, she had a well-healed scar about the right
knee and mild swelling about the right knee, a well-healed scar about the left knee. He advised
that it was difficult if not impossible to obtain a reliable neurological examination. Dr. Kosinski
diagnosed post-traumatic arthritis, right knee, status post right total knee arthroplasty and a
normal examination of the neck and back. He opined that he could not offer an opinion

3

regarding the closed head injury as that was not his specialty. Dr. Kosinski opined that there was
no evidence of any cervical radiculopathy and the right knee residuals continued to the extent
that appellant had a total knee arthroplasty, which was related to the initial diagnoses of anterior
cruciate ligament (ACL) tear and meniscal tears of the right knee. He opined that her current
condition was attributable to the August 3, 2000 work injury. Dr. Kosinski advised that
appellant was capable of performing the job duties of a receptionist and she could perform the
job listed in the job classification. Furthermore, appellant’s restrictions were permanent.
Dr. Kosinski indicated that she continue with her treatment for the right knee and advised that no
further treatment was warranted for the neck or back.
By decision dated August 5, 2011, OWCP reduced appellant’s compensation under 5
U.S.C. § 8115 to reflect her capacity to earn wages as a receptionist. It noted that she did not
provide any additional evidence or argument.
On August 12, 2011 appellant’s representative requested a telephonic hearing, which was
held on November 15, 2011. During the hearing, appellant alleged that she was not working and
had applied for social security benefits. She testified that she could not work as a receptionist as
she could not sit for long periods due to pain. Furthermore, appellant had mental and physical
conditions that precluded her from working.
On January 9, 2012 counsel submitted new medical evidence. In an October 5, 2011
report, Dr. Shapiro diagnosed osteoarthritis of the left knee and advised that appellant felt that
she was “in too much pain to be able to stand up and perform the duties of her job.”
In a report dated October 24, 2011, Dr. Shapiro indicated that appellant presented with
complaints of severe pain all over her body. He indicated that she had pain in her left hip and
left knee as well as a number of other locations and she believed that she was unable to work due
to this severe pain. Dr. Shapiro examined appellant and determined that the right knee showed a
well-healed surgical incision with full extension, no joint effusion and 125 degrees of flexion.
He diagnosed: osteoarthritis, left knee; status post right total knee arthroplasty; probable mild
osteoarthritis, left hip and advised that appellant was in severe pain and is disabled.
In letters dated November 17, 2011, counsel argued that the accepted statements of facts
was defective as they did not clearly state that post-traumatic arthritis was accepted by work
even though the impartial medical examiner opined that this was an indirect and proximate result
of the knee injury. He advised that this would be another reason to vacate the wage-earning
capacity decision. Counsel further noted that the number of hours that appellant was officially to
work was based on a weekly rate; however, the date-of-injury job was 23 hours a week at $13.75
an hour. He argued that OWCP should consider the 23 hours as a receptionist as not full-time
work.
In a February 2, 2012 decision, OWCP affirmed its prior decision.
LEGAL PRECEDENT
A wage-earning capacity decision is a determination that a specific amount of earnings,
either actual earnings or earnings from a selected position, represents a claimant’s ability to earn

4

wages. Compensation payments are based on the wage-earning capacity determination and it
remains undisturbed until properly modified.3
OWCP procedures provide that, [i]f a formal loss of wage-earning capacity decision has
been issued, the rating should be left in place unless the claimant requests resumption of
compensation for total wage loss. In this instance the [claims examiner] will need to evaluate the
request according to the customary criteria for modifying a formal loss of wage-earning
capacity.4
Chapter 2.814.11 of the procedure manual contains provisions regarding the modification
of a formal loss of wage-earning capacity. The relevant part provides that a formal loss of wageearning capacity will be modified when: (1) the original rating was in error; (2) the claimant’s
medical condition has changed; or (3) the claimant has been vocationally rehabilitated. OWCP
procedures further provide that the party seeking modification of a formal loss of wage-earning
capacity decision has the burden to prove that one of these criteria has been met. If OWCP is
seeking modification, it must establish that the original rating was in error, that the injury-related
condition has improved or that the claimant has been vocationally rehabilitated.5
The Board has held that OWCP may accept a limited period of disability without
modifying a standing wage-earning capacity determination.6 This occurs when there is a
demonstrated temporary worsening of a medical condition of insufficient duration and severity to
warrant modification of a wage-earning capacity determination. This narrow exception is only
applicable for brief periods of medical disability. It does not apply to situations where there is a
wage-earning capacity determination in place and the employee claims additional wage-loss
compensation due to the withdrawal of light-duty work.7
ANALYSIS
Appellant’s claim was accepted for cervical radiculopathy, head contusion, headache and
anterior cruciate ligament tear and medial meniscus tears of the right knee. She received
compensation for total disability. OWCP issued a formal wage-earning capacity determination
on June 9, 2009.
OWCP subsequently accepted that appellant sustained a recurrence due to a May 25,
2010 surgery for a right total knee replacement and was totally disabled. It subsequently
provided her with compensation and benefits. The Board notes that when appellant claimed a
recurrence of disability beginning May 25, 2010, this was for a closed or temporary period of
disability, as the disability was for a scheduled surgery and postoperative recovery. As noted
3

Katherine T. Kreger, 55 ECAB 633 (2004).

4

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.9(a) (December 1995).
5

Id. at Chapter 2.814.11 (June 1996).

6

Sandra D. Pruitt, 57 ECAB 126 (2005).

7

K.R., Docket No. 09-415 (issued February 24, 2010).

5

above, OWCP may accept a limited period of disability without modifying a standing
wage-earning capacity determination.8 Thus, the original wage-earning capacity determination
remained in place.9
In this case, appellant was off for about six months and OWCP referred her for a second
opinion on January 20, 2011 with Dr. Obianwu, who found that she was capable of performing
the sedentary duties of a receptionist. Dr. Shapiro subsequently advised that she was unable to
work and OWCP determined that a conflict existed. Section 8123(a) of FECA provides, if there
is disagreement between the physician making the examination for the United States and the
physician of the employee, the Secretary shall appoint a third physician, who shall make an
examination.10 In situations where there are opposing medical reports of virtually equal weight
and rationale and the case is referred to an impartial medical specialist for the purpose of
resolving the conflict, the opinion of such specialist, if sufficiently well rationalized and based on
a proper factual background, must be given special weight.11 OWCP referred appellant to
Dr. Kosinski, who in a June 20, 2011 report, examined appellant, provided findings and
concluded that appellant could perform the duties of a receptionist and noted that he had
reviewed the job duties in the job classification.
The Board finds that OWCP properly determined that the medical evidence established
that appellant could perform the duties of a receptionist. The evidence establishes that
appellant’s employment injury no longer totally disables her for work. Appellant was able to
resume earning wages as a receptionist.
Consequently, OWCP properly determined that appellant could perform the duties of a
receptionist effective August 5, 2011. The Board notes that counsel made arguments regarding
post-traumatic arthritis and noted that the impartial medical examiner indicated it was an indirect
and proximate cause of the knee injury. The Board notes that the knee injury was accepted and
appellant received appropriate compensation and benefits. The impartial medical examiner was
accorded the special weight given to impartial medical examiners and he opined that appellant
could perform the duties of a receptionist. He made further arguments about the receptionist
position and the amount of hours she was able to work, but they were not supported by any
additional new evidence. As noted in the prior Board decision, OWCP met its burden of proof in
reducing appellant’s compensation based on the constructed position of a receptionist. In this
case, as the period of disability was a limited period, no modification of the previous
wage-earning capacity determination was necessary.
The Board notes that appellant may request modification of the wage-earning capacity
determination, supported by new evidence or argument, at anytime before OWCP.

8

See supra note 6.

9

As noted, infra, both wage-earning capacity decisions rated appellant’s earning capacity based on her ability to
perform the job of a receptionist.
10

5 U.S.C. § 8123(a).

11

Barbara J. Warren, 51 ECAB 413 (2000).

6

CONCLUSION
The Board finds that appellant was able to earn wages in the constructed position of a
receptionist beginning August 5, 2011.
ORDER
IT IS HEREBY ORDERED THAT the February 2, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed as modified.
Issued: September 11, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

7

